Citation Nr: 9933515	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-32 669A	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1997 decision of the Board of Veterans' Appeals (Board) 
denying service connection for post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956.  

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in a March 1997 Board 
decision which denied his claim of service connection for 
PTSD.  

The veteran requested reconsideration of the decision, but 
reconsideration was denied in February 1998.  In the letter 
advising him that his motion for reconsideration was denied, 
the Board notified the veteran that, in light of Public Law 
No. 105-111 and VAOPGCPREC 1-98, it was also construing the 
motion as a request for revision of the March 1997 decision 
on the grounds of clear and unmistakable error (CUE).  The 
veteran was notified that the Board was engaged in 
promulgating regulations to carry out the provisions of 
Public Law No. 105-111 and that consideration of his claim 
was deferred until the regulations were finalized.  

In a March 1999 letter, the Board informed the veteran that, 
despite what was said in the February 1998 letter, the 
veteran's motion for reconsideration would not be considered 
a CUE motion unless the veteran or his representative 
informed the Board otherwise within 60 days.  

The Board has construed the veteran's response as a motion 
for CUE.  



FINDINGS OF FACT

1.  In March 1997, the Board denied the veteran's claim of 
service connection for PTSD.  

2.  The veteran has not alleged any error in the March 1997 
Board decision in terms that explain why the result of that 
decision would have been manifestly different but for the 
alleged error.  

3.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.  



CONCLUSION OF LAW

The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the March 1997 Board decision.  
38 U.S.C.A. §§ 5107, 7105, 7111 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 3.105(a), 20.1404 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in the Board decision of March 1997, 
in failing to grant service connection for PTSD.  Until 
recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, effective on 
November 21, 1997, the provisions of Pub. L. No. 105-111, 
111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West Supp. 
1999)) permit challenges to decisions of the Board on the 
grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  

It is apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").  CUE is defined in Rule 1403(a) 
of the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) 
as "the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Review for CUE 
in a prior Board decision must be based on the record and the 
law as it existed when that decision was made.  64 Fed. 
Reg. 2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(b)); 
see Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In Russell, the Court propounded a three-pronged test for 
determining when there is CUE present in a prior decision.  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  

As noted hereinabove, in a March 1997 decision, the Board 
denied the veteran's claim of service connection for PTSD.  
The veteran requested reconsideration of the decision, but 
reconsideration was denied in February 1998.  In the letter 
advising him that his motion for reconsideration was denied, 
the Board notified the veteran that, in light of Public Law 
No. 105-111 and VAOPGCPREC 1-98, it was also construing the 
motion as a request for revision of the March 1997 decision 
on the grounds of clear and unmistakable error (CUE).  The 
veteran was notified that the Board was engaged in 
promulgating regulations to carry out the provisions of 
Public Law No. 105-111 and that consideration of his claim 
was deferred until the regulations were finalized.  

In a March 1999 letter, the Board informed the veteran that, 
despite what was said in the February 1998 letter, the 
veteran's motion for reconsideration would not be considered 
a CUE motion unless the veteran or his representative 
informed the Board otherwise within 60 days.  

The veteran responded in a statement received by the Board in 
April 1999.  The veteran stated, "It is not what I had 
envisioned claiming 'clear and unmistakable error' (CUE) in 
accordance with 38 CFR, Part 20[,] Subpart O.  I feel my 
claim should have been awarded under 38 USCA [and] 38 CFR in 
accordance with the proper [s]ubparagraph[s]."  

The veteran further explained, "I feel specific information, 
i.e., my personal letter of stresses I received while 
stationed in Korea, was not given proper adjudication.  The 
fact I have been unemployed and unmarried, living alone 
homeless for many years were not given the proper weight in 
the adjudication of my claim."  

In an April 1999 handwritten letter, the veteran, referring 
to his "motion for reconsideration," argued that his 
"initial claim" had been denied because he had missed an 
appointment in 1975 when he was homeless.  He stated that he 
had requested a new appointment but never had one.  He also 
noted that three doctors had diagnosed PTSD due to service in 
Korea and that two doctors had diagnosed schizophrenia.  The 
veteran inquired, "What happened to reasonable doubt[?]"  

In August 1999, the veteran submitted additional medical 
evidence to the Board and requested that the evidence "be 
adjudicated as new material evidence and be adjudicated as 
part of [his] claim for nervous condition and PTSD."  

In a September 1999 statement, the veteran's representative 
simply pointed out the veteran's argument "that the Board 
erred in that specific information, i.e. personal letter of 
stresses while stationed in Korea, was not given proper 
adjudication."  

Although the veteran's statements have been construed to be a 
CUE motion, it is not entirely clear that the veteran 
intended to allege CUE.  Indeed, his April 1999 statement 
that he had not "envisioned" claiming CUE and his August 
1999 statement requesting that newly submitted evidence be 
considered new and material, suggest that he did not intend 
to allege CUE.  In any event, the veteran's contentions 
simply address the weight given certain evidence in the 
Board's decision.  Specifically, the veteran argued that the 
Board did not give enough weight to his allegations regarding 
stressors.  As noted hereinabove, allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  

In the March 1997 decision, the Board, citing 38 C.F.R. 
§ 3.304(f) (1996) and Cohen v. Brown, 10 Vet. App. 128 
(1997), which was decided three weeks prior to the Board's 
decision, noted that service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  

After first finding that the veteran did not have combat 
service, the Board noted that the veteran generally indicated 
that he could not recall specific details of service 
stressors.  Further, the veteran failed to present any 
corroborating evidence of his alleged in-service stressor.  
Thus, the Board determined that the preponderance of the 
evidence was against the claim and that the benefit-of-the-
doubt rule did not apply.  

The veteran has made no allegations to the effect that the 
correct facts, as they were known at the time, were not 
before the Board or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  See 
Russell, 3 Vet. App. at 313.  Absent such an allegation, the 
veteran's "motion" has framed the issue of CUE with 
insufficient specificity.  

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of the issue.  64 Fed. Reg. at 2139 (1999) 
(codified at 38 C.F.R. §  20.1404); see Fugo v. Brown, 6 Vet. 
App. 40, 45 (1993).  Accordingly, the motion must be denied 
due to the absence of legal merit.  64 Fed. Reg. at 2139 
(1999) (codified at 38 C.F.R. §  20.1404(b)); see Rivers v. 
Gober, 10 Vet. App. 469, 472-73 (1997); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).  



ORDER

The veteran's motion to revise or reverse the March 1997 
decision of the Board, which denied service connection for 
PTSD, is insufficiently specific; therefore, his motion is 
denied.  



		
	STEPHEN L. WILKINS
Member, Board of Veterans' Appeals


 


